NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       ___________

                           No. 20-2491
                           ___________

                     PALANI KARUPAIYAN,
                                     Appellant

                                 v.

         ATLANTIC REALTY DEVELOPMENT CORP.,
            AND MIDDLESEX MANAGEMENT,
            a/k/a Oak Tree Village; D&G TOWING

            ____________________________________

          On Appeal from the United States District Court
                  for the District of New Jersey
                     (D.C. No. 2:18-cv-12532)
              District Judge: Honorable Esther Salas
           ____________________________________

Submitted Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
 Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                       on September 3, 2020

 Before: AMBRO, GREENAWAY, JR., and BIBAS, Circuit Judges

                (Opinion filed: September 24, 2020)
            ____________________________________
                                      ___________

                                       OPINION *
                                      ___________

PER CURIAM

    Palani Karupaiyan appeals from the District Court’s order that granted the Defendants’

motion to dismiss his complaint, and from the order that denied his motion for reconsider-

ation. Because Karupaiyan raises no substantial issue in his appeal, we will summarily

affirm the District Court’s orders. See 3d Cir. L.A.R. 27.4 and I.O.P. 10.6.

    Karupaiyan filed a complaint in August 2018, raising 14 causes of action against At-

lantic Realty Development Co., Inc., Middlesex Management, Inc., Oak Tree Village As-

sociates, LLC (collectively, “Oak Tree Village”), and D&G Towing. Oak Tree Village

moved to dismiss Atlantic Realty, arguing that it had “no relationship, contractual or oth-

erwise,” with Karupaiyan. Dkt. #10-1 at 6. 1 They argued that the claims against the re-

maining Oak Tree Village defendants should be dismissed under Rule 12(b)(6) of the Fed-

eral Rules of Civil Procedure because some claims were time-barred and the others failed

to state a claim upon which relief could be granted.

    Karupaiyan then filed a first amended complaint (“FAC”). Dkt. #22. The FAC con-

tained numerous defendants (19 total) and causes of action (93 total), with over 484 para-

graphs and 347 pages of exhibits. Oak Tree Village filed another motion to dismiss, repeat-

ing their argument that Atlantic Realty was not a proper defendant, and arguing that the


*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Our page numbers refer to the electronic pagination assigned by CM/ECF.
                                             2
FAC should be dismissed for failure to comply with Fed. R. Civ. P. Rules 8, 10, and 11,

and that the complaint also should be dismissed under Fed. R. Civ. P. 12(b)(6) for failure

to state a claim upon which relief could be granted. Dkt. #38. Karupaiyan opposed the

motion.

    The District Court granted Oak Tree Village’s motion to dismiss and extended that

dismissal to all Defendants. The District Court determined that allowing Karupaiyan to

amend his complaint would be futile. Dkt. #54. 2 Karupaiyan timely moved for reconsider-

ation, which included a motion to allow him to file a second amended complaint. Dkt. #56.

The District Court denied his motion, Dkt. #59, and Karupaiyan timely appealed.

    We have jurisdiction to review the District Court’s judgment under 28 U.S.C. § 1291. 3

Karupaiyan’s complaint was subject to dismissal “if the pleading [did] not plausibly sug-

gest an entitlement to relief,” and our review of that question is plenary. Huertas v. Galaxy

Asset Mgmt., 641 F.3d 28, 32 (3d Cir. 2011); Fleisher v. Standard Ins. Co., 679 F.3d 116,

120 (3d Cir. 2012). But we review the District Court’s determination that the complaint



2
  In the same order, the District Court denied as moot Karupaiyan’s renewed motion, Dkt.
#53, to expedite and to void a bench order entered by a New Jersey state court. Dkt. #54
at 9. Karupaiyan does not mention that aspect of the order in his document filed in sup-
port of this appeal. But in any event, we find no error in the District Court’s decision to
deny his motion, as the District Court lacked jurisdiction to void a state court’s order.
See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (barring
federal court review of “cases brought by state-court losers complaining of injuries
caused by state-court judgments rendered before the district court proceedings com-
menced and inviting district court review and rejection of those judgments”).
3
  Karupaiyan moved to reopen in the District Court on August 3, 2020. Because his mo-
tion was not filed within 28 days of the District Court’s judgment, it does not affect our
jurisdiction. See Fed. R. App. P. 4(a)(4)(A)(vi).
                                             3
fails to meet the short-and-plain-statement requirement of Rule 8 for an abuse of discretion.

See In re Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996). Likewise, denials of

reconsideration and leave to amend are both reviewed for abuse of discretion. Jang v. Bos-

ton Sci. Scimed, Inc., 729 F.3d 357, 367–68 (3d Cir. 2013).

   We agree with the District Court that Karupaiyan’s difficult-to-follow complaint fails

to suggest the existence of any plausible claim. A complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

And in particular, “a complaint should set forth ‘who is being sued, for what relief, and on

what theory, with enough detail to guide discovery.’” Alston v. Parker, 363 F.3d 229, 235

(3d Cir. 2004) (quoting McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996)). To survive

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

   We liberally construe Karupaiyan’s pleadings, which were filed pro se, see Dluhos v.

Strasberg, 321 F.3d 365, 369 (3d Cir. 2003), but even under that relaxed standard his com-

plaint fails to state a plausible federal claim against any of the Defendants, see Fantone v.

Latini, 780 F.3d 184, 193 (3d Cir. 2015) (stating that although a pro se complaint is held

to less stringent requirements, it must still meet Twombly and Iqbal’s plausibility stand-

ard). Karupaiyan’s FAC lists more than 40 laws as a basis for his claims, but he does not

explain which of the 19 defendants is liable under which law, such that they could mount

an appropriate defense. See generally McHenry, 84 F.3d at 1178. The District Court gen-

erously construed Karupaiyan’s FAC and made every reasonable inference it could, despite
                                               4
its incoherent and rambling nature. But since the FAC failed to state a claim upon which

relief could be granted, the District Court’s dismissal was proper.

    Generally, a plaintiff should be given an opportunity to amend his complaint before the

District Court dismisses it with prejudice. See Grayson v. Mayview State Hosp., 293 F.3d
103, 111 (3d Cir. 2002). But the Court need not give the plaintiff that opportunity if amend-

ment would be futile. Id. We agree with the District Court that Oak Tree Village’s first

motion to dismiss informed Karupaiyan of the substantive problems of the claims in his

original complaint, and that Karupaiyan remedied none of those issues in his FAC. We also

agree that the FAC did not state any plausible federal claim for relief that amendment could

cure. We agree with the District Court that many of the laws listed in the FAC do not

provide for a private right of action. Dist. Ct. Order, Dkt. #54, ¶ 5. And we agree that most

of the counts of the FAC “do not assert a cognizable cause of action under any existing

state or federal law.” Id. ¶ 6. What is more, many claims had been raised and rejected in

prior state court proceedings, and others could have been brought in those state court pro-

ceedings. Id. ¶ 9 & n.6; see also Bennun v. Rutgers State Univ., 941 F.2d 154, 163 (3d Cir.

1991) (noting that New Jersey’s entire controversy doctrine “precludes not only claims

which were actually brought in previous litigation, but also claims that could have been

litigated in the previous litigation”), abrogated on other grounds by St. Mary’s Honor Ctr.

v. Hicks, 509 U.S. 502, 515–16 (1993).4 We thus conclude that the District Court did not


4
  We also take judicial notice that Karupaiyan has filed in the District Court a motion to
reopen, with a proposed second amended complaint (“SAC”). Dkt. ##64, 65. It does not
appear that the SAC remedies any of the substantive or procedural errors of the FAC.

                                             5
abuse its discretion by dismissing the FAC with prejudice, or by denying Karupaiyan’s

motion for reconsideration, which contained a motion to amend. 5

     For all of these reasons, we will summarily affirm the District Court’s orders. 6




5
  And we agree with the District Court that Karupaiyan’s motion for reconsideration
failed to show an intervening change in controlling law, new relevant evidence, a clear
error of fact or law, or any other extraordinary reason for reconsidering the District
Court’s order. See Max’s Seafood Café ex rel. Lou–Ann, Inc. v. Quinteros, 176 F.3d 669,
677 (3d Cir. 1999).
6
    Karupaiyan’s motion to expedite and his motion to summarily remand are denied.
                                               6